DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Allowable Subject Matter
	Claims 1 and 5-17 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.
	Specifically, Holzmann (US 8,375,622 B1) discloses a portable fishing rod holder system (abstract), comprising a plate (figure 1, panel 20) having a first side and an opposing second side (panel 20 has at least 4 sides, as shown in figures 1 and 4), fishing rod holders (figure 1, holders 15) mounted to the first side of the plate (holders 15 are mounted on a side of panel 20 that can be considered as the panel’s first side, as shown in figures 1 and 4), and a securing mechanism (figure 2, buckles 13 and straps 14) configured for releasable attaching the fishing rod holder system to a separate structure (column 2, lines 4-9, “…a ratchet buckle or similar device affixing the invention to the ice cooler or similar object making it easy to install and remove as needed.”).
	Ciciulla (US 2014/0047758 A1) teaches a storage slot (figure 6) formed on a plate (figure 6).
	Wakefield (US 8,240,079 B2) teaches an accessory holder attached to a plate (figure 12) and spacers attached to a plate (figure 9).
	Xiques (US 8,801,064 B2) teaches a handle mounted or formed on a plate (figure 5).
	Zhou (US 2012/0201964 A1) teaches spacers being wedge-shaped (figure 1).
	However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the storage slot is formed by a portion of opposing side edges of the plate being curved backwards on themselves, with the storage slot further including a lip extending along at least a portion of a bottom edge of the plate and extending out perpendicular from the second side of the plate, and wherein the opposing curved side edges and the lip of the storage slot are configured to receive and retain a cutting board such that the cutting board is retained in place and from falling out a bottom of the storage slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647